DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hideo et al. (JP 2007-96653) herein Hideo.

Regarding claim 1, discloses a supporter for use in an electroacoustic transducer device including a housing and an electroacoustic transducer mounted to the housing using the supporter (speaker box 2 (housing) for a speaker 4 with a frame 14(interpreted to meet supporter), [0013]-[0017], Fig. 2), the supporter comprising: a (frame 14 has a truncated-cone shape, Fig. 2) including: a first portion configured to be held in contact with the electroacoustic transducer at a first position (frame 14 is in contact with speaker 4 at one end, Fig. 2); and a second portion configured to be held in contact with the housing at a second position (frame 14 is in contact with the speaker box 2 at another end at a second position, Figs. 2, 3), wherein the second position is disposed spaced from the first position along an axial direction of an axis of the truncated conical shaped body (second position where frame 14 makes contact with the speaker box 2 is disposed spaced from the first position along an axial direction of an axis of the truncated conical shaped body, Figs. 2, 3).  

Regarding claim 2, Hideo discloses wherein the first portion is located at a height level lower than that of the second portion, in a state where the axis is extending vertically (first portion where frame 14 makes contact with speaker 4 at one end is at a height level lower than that of the second portion where frame 14 makes contact with the speaker box 2 in a state where the axis is extending vertically, Figs. 2, 3).  

Regarding claim 13, Hideo discloses an electroacoustic transducer device (speaker 1, Figs. 1-3) comprising: a housing; an electroacoustic transducer; and a supporter mounting the electroacoustic transducer to the housing (speaker box 2 (housing), speaker 4, and frame 14 (supporter) mounting the speaker 4 to the speaker box 2, [0013]-[0017], Figs. 2, 3), the supporter comprising a truncated conical (frame 14 has a truncated-cone shape, Fig. 2)  including: a first portion held in contact with the electroacoustic transducer at a first position (frame 14 is in contact with speaker 4 at one end, Fig. 2); and a second portion held in contact with the housing at a second position  (frame 14 is in contact with the speaker box 2 at another end at a second position, Figs. 2, 3), wherein the second position is disposed spaced from the first position along an axial direction of an axis of the truncated conical shaped body (second position where frame 14 makes contact with the speaker box 2 is disposed spaced from the first position along an axial direction of an axis of the truncated conical shaped body, Figs. 2, 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al. (JP 2007-96653) herein Hideo

Regarding claim 7, while Hideo does not specifically teach wherein the truncated conical shaped body is made of an elastic material, it is well known in the art to make a speaker supporter out of an elastic material. Therefore it would have been .   

Claims 3-6, 8, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hideo et al. (JP 2007-96653) herein Hideo in view of Kobayashi et al. (WO 2013/005578) herein Kobayashi.

Regarding claim 3, while Hideo does not specifically teach wherein the truncated conical shaped body further includes at least one slot disposed between the first portion and the second portion, it is well known in the art to have the truncated conical shaped body further includes at least one slot disposed between the first portion and the second portion as demonstrated by Kobayashi (frame 2 (supporter) with truncated conical shaped body with slots 10a disposed between the first portion where the speaker contacts the frame 2 and the second portion where the speaker housing contacts frame 2, Kobayashi: Figs. 3-5).  
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the supporter of Hideo to include wherein the truncated conical shaped body further includes at least one slot disposed between the first portion and the second portion as demonstrated by Kobayashi in order to vent the speaker and allow for room for cables to reach an outside terminal.

Regarding claim 4, in the combination of Hideo and Kobayashi, Kobayashi discloses wherein: the truncated conical shaped body includes a circumferential wall connecting the first portion and the second portion, and the at least one slot extends along a circumferential direction of the circumferential wall (the at least one slot 10a extends along a circumferential direction of circumferential wall 6 which connects the first and second portions, Kobayashi: Figs. 3-5).  

Regarding claim 5, in the combination of Hideo and Kobayashi, Kobayashi discloses wherein the circumferential wall includes a plurality of slots, including the at least one slot that are symmetrically arranged around the axis (plurality of slots 10a are symmetrically arranged around the axis of the circumferential wall 6, Kobayashi: Figs. 3-5).  

Regarding claim 6, in the combination of Hideo and Kobayashi, Kobayashi discloses wherein the plurality of slots are arranged so that a line extending in a radial direction of the truncated conical shaped body, in a view taken along a planar elevational view, intersects at least one of the plurality of slots (slots 10a are arranged so that a line extending in a radial direction of the truncated conical shaped body intersects at least one of the plurality of slots 10a, Kobayashi: Figs. 3-5).  

Regarding claim 8, in the combination of Hideo and Kobayashi, Kobayashi discloses wherein: the first portion is a first end face configured to be held in contact (first portion is at a first end face configured to be held with the speaker 3 at an inner circumferential portion of the first end face and the second portion is a second end face configured to be held in contact with the housing 103 at an outer circumferential portion of the second end face, the slot 10a is disposed so that a line drawn along a shortest path from the first end face to the second end face intersects slots 10a, Kobayashi: Figs. 3-5).  

Regarding claim 14, while Hideo does not specifically teach further comprising a plurality of supporters each corresponding to the supporter, it is well known in the art to have a plurality of supporters each corresponding to the supporter for a speaker device as demonstrated by Kobayashi (frame 2 (supporter) made of frame 5 and frame 6 (plurality of supporters) which correspond to the frame 2, Kobayashi: Figs. 3-5).  
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the supporter of Hideo to further comprise a plurality of supporters each corresponding to the supporter as suggested by Kobayashi to further secure and support the speaker.

Regarding claim 15, while Hideo does not specifically teach wherein the truncated conical shaped body further includes at least one slot disposed between the first portion and the second portion, it is well known in the art to have the truncated conical shaped body further includes at least one slot disposed between the first portion and the second portion as demonstrated by Kobayashi (frame 2 (supporter) with truncated conical shaped body with slots 10a disposed between the first portion where the speaker contacts the frame 2 and the second portion where the speaker housing contacts frame 2, Kobayashi: Figs. 3-5).  
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the supporter of Hideo to include wherein the truncated conical shaped body further includes at least one slot disposed between the first portion and the second portion as demonstrated by Kobayashi in order to vent the speaker and allow for room for cables to reach an outside terminal.
 
Regarding claim 16, in the combination of Hideo and Kobayashi, Kobayashi discloses wherein: the truncated conical shaped body includes a circumferential wall connecting the first portion and the second portion, and the at least one slot extends along a circumferential direction of the circumferential wall (the at least one slot 10a extends along a circumferential direction of circumferential wall 6 which connects the first and second portions, Kobayashi: Figs. 3-5).  

Regarding claim 17,  in the combination of Hideo and Kobayashi, Kobayashi discloses wherein: the first portion is a first end face held in contact with the electroacoustic transducer at an inner circumferential portion of the first end face, the second portion is a second end face held in contact with the housing at an outer circumferential portion of the second end face, the at least one slot is disposed so that a line drawn along a shortest path from the first end face to the second end face (first portion is at a first end face configured to be held with the speaker 3 at an inner circumferential portion of the first end face and the second portion is a second end face configured to be held in contact with the housing 103 at an outer circumferential portion of the second end face, the slot 10a is disposed so that a line drawn along a shortest path from the first end face to the second end face intersects slots 10a, Kobayashi: Figs. 3-5).  

Allowable Subject Matter
Claim 9-12 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651